DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Response to Amendment

The Amendments filed 07/06/2022 responsive to the Office Action filed 04/29/2022 has been entered. Claims 1 and 15 have been amended. Claims 8-14 were previously canceled. Claims 1-7 and 15-20 are pending in this application.

Response to Arguments

Claims 1 and 15 have been amended to address the informalities, thus the objection of claims 1 and 15 has been withdrawn.
Applicant’s arguments, see Amendments pages 6-7 filed 07/06/2022, with respect to claims 1 and 15 under 103 have been fully considered but are not persuasive.
Applicant argues that “In particular, the Office Action references paragraphs [0004] and [0008] of Tsai. Notably, as set forth in paragraph [0004], the unsupported protrusion resides on the exterior of the printed article. Moreover, paragraph [0008] recites (emphasis added): “...the location of at least one support point on the sliced object is determined according to the reference points located in the contour pattern, and at least one support element connected to the at least one support point is printed on the platform according to the location of the at least one support point. Thereby, the overhanging portion of the 3D model may be supported by the at least one support element, so as to prevent the overhanging portion from collapsing.” It is easily seen that an exterior protrusion engaging a support structure connected the build platform bears no relevance to the presently claimed unsupported contour of the inner surface of a shell that extends downwardly into the cavity. The teachings of Tsai are the opposite of the presently claimed structure. Regardless of the location of the unsupported contour, coupling the support structure to the build platform is fundamentally inconsistent with the pending claims where the support structure is coupled to an internal lattice structure.” (page 7)
These arguments are found to be unpersuasive because:
Firstly, Crawford teaches the internal lattice structure 94 in the shell structure 92 in order to maintain the desired dimensional configuration of the shell structure from non-uniformly deforming as the build material solidifies and shrinks (Co 7 li 12-28), and Tsai teaches that the overhanging portion of the 3D model is supported by the at least one support element in order to prevent the overhanging portion from collapsing (Pa [0008]). Even if Tsai does not explicitly teach that the overhanging portion resides in interior of the 3D model, since Crawford teaches the internal lattice structure as the support structure for the shell structure, one would have found it obvious to identify an unsupported protruding portion of the inner surface of the shell structure and provide a support element on the unsupported protruding portion in order to support the protruding portion.
Secondly, Crawford teaches that the internal lattice structure 94 is formed of a plurality of continuous segments that attach across the shell structure of the layer interconnects with the shell structure 92 in all three dimensions so as to maintain the desired dimensional configuration of the shell structure from non-uniformly deforming as the build material solidifies and shrinks (Co 7 li 12-28). Thus, one would have found it obvious to define the continuous support element that attach across the shell structure, i.e., between the unsupported protruding portion of the inner surface of the shell structure and another portion of the shell, in order to maintain the desired dimensional configuration of the shell structure from non-uniformly deforming as the build material solidifies and shrinks. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 6,936,212) in view of Tsai (US 2020/0061923) (All of record).

With respect to claims 1 and 15, Crawford teaches a three-dimensional printing apparatus (“the apparatus 10”, Fig. 1) configured for fabricating a supported shell (“a shell structure 92”, Fig. 4) comprising: 
a resin vessel (“a reservoir 49”, Co 9 li 34) configured to contain photocurable resin (“the curable phase change build material 22”, Co 13 li 6) (Fig. 1); 
a light engine (“an actinic radiation source 36”, Co 11 li 19-20 and Fig. 1); 
a controller (“40”) including a processor coupled to an information storage device (“microelectronic memory”) storing executable instructions that in response to the execution by the processor operate portions of the three-dimensional printing apparatus (“The processed data transmitted to the computer controller 40 can be sent by any conventional data transferable medium desired, such as by magnetic disk, magnetic tape, microelectronic memory, network connection, or the like. The computer controller processes the data and executes the signals that operate the apparatus to form the object.”, Co 11 li 54-59) to at least: 
receive initial data defining a three-dimensional article inherently having an outer surface (“An external computer 34 generates or is provided with a solid modeling CAD data file containing three-dimensional coordinate data of an object to be formed.”, Co 11 li 43-45); 
process the initial data to define the supported shell (“the computer controller which processes the computer data to establish the layer data which includes the data representing the internal lattice structure.”, Co 11 li 60-63) including: 
define a shell having the outer surface of the three-dimensional article and an opposing inner surface that defines an inner cavity (“a shell structure 92 of a desired dimensional configuration”, Co 7 li 13 and Figs. 4-9); and
define a lattice (“The internal lattice structure 94”) within the inner cavity that intersects with and couples to points of the inner surface of the shell (“The internal lattice structure 94 interconnects with the shell structure 92 in all three dimensions”, Co 7 li 15-16); and
operate the portions of the three-dimensional printing apparatus including the light engine to print the supported shell (“The computer controller processes the data and executes the signals that operate the apparatus to form the object.”, Co 11 li 58-59 and “The data transmission route and controls of the various components of the SDM apparatus are represented as dashed lines at 42.”, Co 11 li 65-67) including: 
the shell having the outer surface of the three-dimensional article and the opposing inner surface (“a shell structure 92 of a desired dimensional configuration”, Co 7 li 13 and Figs. 4-9); and 
the lattice that intersects with and couples to points of the inner surface of the shell (“The internal lattice structure 94 interconnects with the shell structure 92 in all three dimensions”, Co 7 li 15-16). 

Crawford teaches that the object 90 comprises a shell structure 92 of a desired dimensional configuration and the internal lattice structure 94 which is formed of a plurality of continuous segments that attach across the shell structure of the layer interconnects with the shell structure 92 in all three dimensions so as to maintain the desired dimensional configuration of the shell structure from non-uniformly deforming as the build material solidifies and shrinks (Co 7 li 12-28), but is silent to identifying an unsupported contour of the inner surface of the shell that extends downwardly into the cavity but does not intersect with the lattice and is therefore unsupported; and defining a segment that connects the unsupported contour to the lattice, so printing the segment that connects the unsupported contour to the lattice.
In the same field of endeavor, three dimensional printing apparatus, Tsai teaches that if the 3D model has a plurality of protruding portions, an overhanging portion which is apparent and not supported may be produced, and as a result, when the overhanging portion is being printed, the overhanging portion may collapse, and the printing action may then fail (Pa [0004]), thus the overhanging portion of the 3D model may be supported by the at least one support element, so as to prevent the overhanging portion from collapsing (Pa [0008]).
Since in Crawford, the continuous segments that attach across the shell structure are formed so as to maintain the desired dimensional configuration of the shell structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teachings of Tsai such that one would provide the segments that attach the overhanging portion in order to support the overhanging portion, i.e., the one would identify an unsupported protruding portion (an overhanging portion) of the inner surface of the shell into the cavity but does not intersect with the lattice and is therefore unsupported; define a segment that connects the unsupported protruding portions to the lattice, and operate the apparatus to print the segment that connects the unsupported contour to the lattice in order to maintain the desired dimensional configuration of the shell structure and prevent the protruding portion from collapsing.

With respect to claims 2 and 16, Crawford as applied to claims 1 and 15 above teaches that defining the shell inherently includes offsetting the outer surface of the three-dimensional article inwardly to define the inner surface of the shell.

With respect to claim 3, Crawford as applied to claim 1 above further teaches that the lattice is a repeating arrangement of unit cells that are individually one of cubic, hexagonal, rhombohedral, triclinic, monoclinic, tetrahedral, and shortened tetrahedral (“a triangular cross-sectional shape.. the square cross-section shape… any polygonal configuration may be used such as a hexagon, octagon, decagon, and the like.”, Co 8 li 5-8).

With respect to claims 4 and 17, since Crawford as applied to claims 1 and 15 above teaches that when practicing the present invention with this apparatus, it is the computer controller which processes the computer data to establish the layer data which includes the data representing the internal lattice structure (Co 11 li 59-63), and the object is formed in a layerwise manner in the X-Y plane and when forming each layer, the build material is dispensed along a plurality of continuous segments that attach across the shell structure of the layer being formed (Co 7 li 20-25). Thus, the combination teaches that identifying the unsupported contour inherently includes slicing at least a portion of the shell into contours and identifying an unsupported protruding portion (an overhanging portion) not intersecting with the lattice.

With respect to claims 5 and 18, the combination as applied to claims 1 and 15 above teaches that defining a segment includes arraying at least one point upon the unsupported contour and then coupling the point to the lattice (Crawford, “segments that attach across the shell structure of the layer interconnects with the shell structure”, Co 16-17 and 23-25).

With respect to claims 6 and 19, the combination as applied to claims 1 and 15 above teaches that defining the segment inherently includes defining a contour point upon the unsupported contour to support the unsupported overhanging portion on the shell, and since Crawford teaches the internal lattice structure 94 comprises the vertically extending supports 96 (Co 7 li 30), one would have appreciated that the segment to support the unsupported overhanging portion of the shell defines an angle of zero degree relative to a vertical direction, and is connected to the vertically closest point of the lattice to form the vertically extending supports.

With respect to claims 7 and 20, Crawford as applied to claims 1 and 15 above further teaches that the lattice is formed by lattice segments that are individually defined by a pair of crossed sheets (Figs. 4 and 9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742